Citation Nr: 1608574	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  09-24 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness and lead and mercury exposure.

2.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to an undiagnosed illness and as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a sleep disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to July 1997 and November 2001 to April 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2008 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  His case is currently under the jurisdiction of the VA RO in New Orleans, Louisiana.  

In February 2011, the Veteran presented sworn testimony during a video conference hearing in Muskogee, Oklahoma, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.

The Board remanded these claims and a claim for service connection for tinnitus in May 2011.  In an August 2013 rating decision, the New Orleans RO granted service connection for tinnitus.  This grant is considered to be a full grant of the benefits on appeal for the tinnitus claim.  This claim is no longer before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In a February 2016 written brief, the Veteran's representative indicated that there were more recent outstanding VA treatment records that may be relevant to the Veteran's claims on appeal.  As such, the case must be remanded to obtain any outstanding VA treatment records and associate them with the claims file.  38 C.F.R. § 3.159 (2015).

The Board has also reviewed the VA examination and opinions obtained in June 2013 and finds they are inadequate to decide the fibromyalgia and CFS claims.  Specifically, the examiner stated that the Veteran did not have a diagnosis of fibromyalgia or CFS.  However, she did not address the diagnoses of such that are in the treatment records or explain why these diagnoses were inaccurate.  On remand, addendum opinions must be obtained for these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding VA treatment records from the Shreveport VA Medical Center, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.  All attempts to obtain these records must be documented in the claims file.

2.  Thereafter, return the claims file to the June 2013 examiner, if available for an addendum opinion.  If the June 2013 examiner is unavailable, provide the claims file to another appropriate examiner.  The examiner must review pertinent documents in the Veteran's claims file, including any newly associated VA treatment records.  This must be noted in the examination report.

The examiner should state whether the Veteran has fibromyalgia and/or CFS.  If it is concluded that the evidence does not support such a diagnosis, the examiner should explain why not, including addressing all such diagnoses in the record.  

If the examiner concludes that the Veteran does have fibromyalgia and/or CFS, or another disorder manifested by pain and fatigue, an opinion must be provided addressing whether it is as likely as not (a 50 percent probability or greater) that such disorder had its onset in service or is otherwise etiologically related to his active service, including service in the Persian Gulf, or was caused or aggravated (made worse) by his service-connected PTSD.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2015).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




